Citation Nr: 0414913	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from June 1975 to August 1983 
and November 1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran disagreed and this appeal ensued.  

In August 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Specifically, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements with 
respect to the issue on appeal.  Although the RO issued a 
notification letter in August 2001 that listed the issue on 
appeal, the RO did not discuss the necessary criteria to 
prove service connection, or sufficiently notify the veteran 
as to what evidence VA was required to obtain and what 
evidence or information the veteran was obligated to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  A remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Furthermore, the veteran's service records must be clarified.  
The veteran maintains that he served overseas during his 
years in service, including in Southwest Asia during his last 
tour.  His service personnel qualification record 
corroborates the veteran's overseas service.  In contrast, 
the information provided on the veteran's DD 214 from his 
last tour of duty is inconsistent with respect to overseas 
service.  Furthermore, his DD 214, which was amended by a DD 
215, does not appear to reflect overseas service.  This must 
be clarified in light of the medical evidence of record 
outlined below.

The Board finds that the medical evidence of record is 
insufficient to reach a decision in this case.  In a February 
2002 examination report, the VA physician speculated that the 
veteran might have contracted hepatitis while in the military 
or as a result of post-service intravenous drug and/or 
alcohol use.  The examiner concluded that the etiology of the 
veteran's hepatitis was unknown.  

In a March 2002 addendum, although the same VA examiner noted 
that the veteran denied using intravenous drugs, the VA 
examiner did not believe the veteran.  It was the examiner's 
"guess" that the veteran was prone to get hepatitis based 
on his lifestyle of drug use.  The examiner also noted, 
however, that the veteran may have become contaminated "if" 
he was overseas.  It appears that the VA examiner was not 
certain whether the veteran served overseas.  

The Board notes that the VA examiner did not cite specific 
evidence that the veteran had used intravenous drugs.  
According to a May 2001 VA psychiatric examination report, 
written by another examiner, the veteran was treated at the 
North Little Rock VA Chemical Dependency Unit for three 
months in 1996 for cocaine and alcohol abuse.  These 
treatment records do not appear to have been obtained.  These 
records are relevant because they may show whether the 
veteran used intravenous drugs.  The current evidence of 
record does not appear to document intravenous drug use.  
Therefore, the basis of the VA examiner's conclusion in the 
March 2002 addendum is unclear, and another examination by a 
different examiner must be obtained.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
Quartuccio v. Principi, Charles v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should clarify the veteran's 
military service and confirm whether the 
veteran served overseas, and the dates of 
any such service.  

3.  The RO should secure additionally 
identified records, including the 1996 
treatment records from the North Little 
Rock VA Chemical Dependency Unit. If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.  

4.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA examination by someone 
other than the one who wrote the February 
2002 VA examination report and March 2002 
addendum.  The examiner should thoroughly 
review the claims folders in conjunction 
with evaluating the appellant, including 
the February 2002 VA examination report 
and March 2002 addendum.  The service 
medical records reveal that the veteran 
underwent surgery on three separate 
occasions during service.  The veteran 
contends that he developed hepatitis C as 
a result of blood transfusions from these 
surgeries.  The examiner should 
specifically address the following:

a.  The examiner should initially 
request the appellant to provide any 
history of exposure to known risk 
factors for hepatitis C during 
active military service.  The 
examiner should also comment upon 
whether exposure to such known risk 
factors during active service is 
indicated within the service medical 
records.  The examiner should also 
determine whether the veteran has a 
history of intravenous drug use.  
The examiner must cite the medical 
basis for these findings.

b.  The examiner should then comment 
upon whether it is "at least as 
likely as not" that the appellant's 
hepatitis C condition was the result 
of service, including possible blood 
transfusions relating to three 
different in-service surgeries, or 
service overseas.

c.  The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner cannot 
answer the above without resorting to 
speculation, then he or she should so 
state.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  Then, the RO should readjudicate the 
appellant's claim.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



